AFFIRMED; Opinion Filed November 24, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00514-CR

                             DUSTIN KIETH DAVIS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F11-36043-L

                              MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Stoddart

       Dustin Kieth Davis appeals following the revocation of his community supervision. In a

single issue, appellant contends the trial court lacked jurisdiction to hear the case and render

judgment. We affirm the trial court’s judgment.

       Appellant waived a jury and pleaded guilty to DWI with child passenger. See TEX.

PENAL CODE ANN. § 49.045(a) (West 2011). After finding appellant guilty, the trial court

assessed punishment at two years’ confinement in state jail, probated for three years, and a

$1,500 fine. The State later moved to revoke appellant’s community supervision, alleging

appellant violated six conditions of his supervision. Appellant pleaded true to the allegations in
a hearing on the motion. The trial court granted the motion, revoked appellant’s community

supervision, and assessed punishment at two years’ confinement in state jail.

          In his sole issue, appellant contends the trial court lacked jurisdiction to hear the instant

case and render judgments because the case was not transferred to its docket. Appellant argues

the Criminal District Court No. 5 had no jurisdiction over this case because the indictment was

returned in the 283rd Judicial District Court. Thus, the judgment is void. We disagree.

          A grand jury formed and impaneled by a district judge inquires “into all offenses liable to

indictment,” and hears all the testimony available before voting on whether to indict an accused.

TEX. CODE CRIM. PROC. ANN. art. 20.09, 20.19 (West 2005); Ex parte Edone, 740 S.W.2d 446,

448 (Tex. Crim. App. 1987). A grand jury is “often characterized as an arm of the court by

which it is appointed rather than an autonomous entity.” Dallas Cnty. Dist. Attorney v. Doe, 969
S.W.2d 537, 542 (Tex. App.–Dallas 1998, no pet.). After the conclusion of testimony, a grand

jury votes “as to the presentment of an indictment.” TEX. CODE CRIM. PROC. ANN. art. 20.19.

Following presentment, an indictment is filed in a court with competent jurisdiction, i.e.,

jurisdiction to hear the case. See Hultin v. State, 171 Tex. Crim. 425, 351 S.W.2d 248, 255

(1961).

          In counties having two or more district courts, the judges of the courts may adopt rules

governing the filing, numbering, and assignment of cases for trial, and the distribution of the

courts’ work they consider necessary or desirable to conduct the business of the courts. See TEX.

GOV’T CODE ANN. § 24.304 (West 2004); see also TEX. GOV’T CODE ANN. § 74.093 (West 2013)

(addressing adoption of local rules of administration to provide, in part, for assignment,

docketing, transfer, and hearing of all cases). Thus, a specific district court may impanel a grand

jury, but it does not necessarily follow that all cases returned by the grand jury are assigned to



                                                   -2-
the impaneling court. See Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.–Dallas 2005, pet.

ref’d).

          While the record shows the grand jury that returned appellant’s indictment was presided

over by the 283rd Judicial District Court, the case was thereafter filed in the Criminal District

Court No. 5. We take judicial notice that both of these courts are located in Dallas County.

Nothing in the record indicates this case was ever filed in or appeared on the trial docket of the

283rd Judicial District Court. Because the Criminal District Court No. 5 had jurisdiction to hear

appellant’s case and render judgment, we overrule appellant’s sole point of error. See Mills v.

State, 742 S.W.2d 832, 835 (Tex. App.—Dallas 1987, no pet.).

          We affirm the trial court’s judgment.




                                                        / Craig Stoddart/
                                                        CRAIG STODDART
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140514F.U05




                                                  -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DUSTIN KIETH DAVIS, Appellant                     Appeal from the Criminal District Court
                                                  No. 5 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00514-CR       V.                       F11-36043-L).
                                                  Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                      Justices Francis and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 24, 2014.




                                            -4-